Case 20-65841-lrc     Doc 56     Filed 05/27/20 Entered 05/27/20 10:06:29         Desc Main
                                  Document Page 1 of 4




  IT IS ORDERED as set forth below:



  Date: May 27, 2020

                                                                _____________________________________
                                                                           Lisa Ritchey Craig
                                                                      U.S. Bankruptcy Court Judge

 _______________________________________________________________

                     UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

IN THE MATTER OF:                          :      CASE NUMBER
                                           :
IFS SECURITIES, INC.,                      :      20-65841-LRC
                                           :
                                           :      IN PROCEEDINGS UNDER
                                           :      CHAPTER 11 OF THE
       DEBTOR.                             :      BANKRUPTCY CODE

                                          ORDER

       On May 7, 2020, INTL FCStone Financial Inc. (“INTL”) filed a Motion for Relief

from the Automatic Stay (Doc. 26) (the “Motion”) seeking relief from the automatic stay

so it could file a Statement of Answer, including affirmative defenses and counterclaims,

to a Statement of Claim filed by the Debtor in a pending arbitration styled as IFS Securities,

Inc. v. INTL FCStone Financial, Inc., FINRA Dispute Resolution Arbitration No. 20-

00751 (Mar. 5. 2020) (the “Pending Arbitration”). A Joint Objection to the Motion was

filed by Bryan Edwards and Craig Walker on May 15, 2020 (Doc. 45).
Case 20-65841-lrc     Doc 56   Filed 05/27/20 Entered 05/27/20 10:06:29      Desc Main
                                Document Page 2 of 4




        On May 21, 2020, the Court conducted a hearing on the Motion (the “Hearing”).

Appearing at the Hearing was counsel for the Debtor, counsel for INTL, counsel for Bryan

Edwards, Craig Walker, and the United States Trustee. Upon considering the Motion, the

Joint Objection, and the arguments presented at the Hearing, the Court granted the Motion

in part for the limited purpose of permitting INTL to file an answer to the Debtor’s

Statement of Claim filed in the Pending Arbitration, excluding any counterclaims INTL

may have against the Debtor. Accordingly, for the reasons stated on the record at the

Hearing,

        IT IS HEREBY ORDERED that the Motion for Relief from the Automatic Stay

(Doc. 26) (the “Motion”) filed by INTL FCStone Financial Inc. (“INTL”) is GRANTED

in part and DENIED in part.

        IT IS FURTHER ORDERED that the automatic stay of 11 U.S.C. § 362(a) is

MODIFIED to permit INTL to file an answer to the Statement of Claim filed by the Debtor

in the Pending Arbitration.

        IT IS FURTHER ORDERED that INTL shall not assert any counterclaims against

the Debtor in the Pending Arbitration without obtaining further relief from the automatic

stay.

        IT IS FURTHER ORDERED that any relief requested in the Motion that is not

specifically granted herein is hereby DENIED.

                                END OF DOCUMENT
                                           2
Case 20-65841-lrc        Doc 56   Filed 05/27/20 Entered 05/27/20 10:06:29       Desc Main
                                   Document Page 3 of 4




Distribution List

John D. Elrod                                    Credit Suisse
GREENBERG TRAURIG, LLP                           Eleven Madison Avenue
3333 Piedmont Road, NE                           New York, NY 10010
Suite 2500
Atlanta, Georgia 30305                           TD Securities Inc
                                                 66 Wellington Street W
Ryan D. Thompson                                 Toronto, Ontario, M5K 1A2
MAYNARD, COOPER & GALE, P.C.                     Canada
1901 Sixth Avenue North
2400 Regions/Harbert Plaza                       Jonathan S. Adams
Birmingham, Alabama 35203                        OFFICE OF THE U.S. TRUSTEE
                                                 362 Richard Russell Building
Lucas W. Andrews                                 75 Ted Turner Drive
Georgia Bar No. 019533                           Atlanta, Georgia 30303
999 Peachtree Street NE,
Suite 1130                                       Deutsche Bank Securities Inc.
Atlanta, Georgia 30309                           60 Wall Street Lbby1
                                                 New York, NY 10005‐2880
Randall Bryan Edwards
3718 W. Beverly Drive                            CITIgroup Inc.
Dallas, TX 75209                                 388 Greenwich Street
                                                 New York, NY 10013‐2375
Craig Walker
650 Glen Barrett Court                           Citadel Securities LLC
Marietta, GA 30066                               131 S. Dearborn Street 32nd Floor
                                                 Chicago, IL 60603‐5517
JP Morgan Chase
383 Madison Ave                                  Natwest Market Securities Inc
New York, NY 10179‐0001                          600 Washington Blvd
                                                 Stamford, CT 06901
Amherst Pierpont Securities LLC
245 Park Avenue Fl 15                            UBS AG
New York, NY 10167‐2400                          Bahnhofstrasse 45
                                                 Zurich, Zurich, 8001
Bank of America                                  Switzerland
100 N. Tryon Street
Charlotte, NC 28202‐4000                         Goldman Sachs
                                                 200 West Street
                                                 New York, NY 10282‐2198

                                             3
Case 20-65841-lrc      Doc 56     Filed 05/27/20 Entered 05/27/20 10:06:29   Desc Main
                                   Document Page 4 of 4




HSBC
8‐14 Canada Square
London, E14 5HQ
United Kingdom

FINRA
1735 K Street, NW
Washington, DC 20006

S&P Global Market Intelligence
50 Water Street Fl 40
New York, NY 10041‐000

Terrana Group
118 N. Clinton Street Suite 375
Chicago, IL 60661‐2392

Societe Generale
29 Boulevard Haussmann
Paris, Ile‐De‐France, 75009
France

Scotiabank
44 King Street W Scotia Plaza
Toronto, Ontario, M5H 1H1
Canada

Bloomberg L.P.
731 Lexington Ave FL LL2
New York, NY 10022‐1346

Ohab & Co.
100 E. Sybelia Avenue Suite 130
Maitland, FL 32751‐4773




                                             4
